Citation Nr: 1037469	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-18 892	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 
1971.  He also later served in the Army Reserves from January to 
June 1978.  He died in May 2004.  The appellant is his widow.  
She appealed to the Board of Veterans' Appeals (Board) from an 
August 2004 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, which denied her 
claim for service connection for the cause of his death.

In December 2005, a hearing was held at the RO before a local 
Decision Review Officer (DRO).  The appellant-widow then provided 
testimony in August 2006 at a video conference hearing before the 
undersigned Veterans Law Judge of the Board.

The Board subsequently remanded the claim to the RO in March 
2007, via the Appeals Management Center (AMC), for further 
development and consideration.  This additional development 
included, in particular, verifying when the Veteran served in the 
Army Reserves, including on active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA), and obtaining a medical 
nexus opinion concerning whether any condition incurred in or 
aggravated by his military service either caused or contributed 
substantially or materially to his death so as to, in turn, 
warrant granting his widow-appellant's claim for service 
connection for the cause of his death.

On remand, the AMC completed this additional development and 
issued a supplemental statement of the case (SSOC) in November 
2009 continuing to deny the claim.  In March 2010, however, the 
Board again remanded the claim to the AMC to re-send the SSOC to 
the appellant's correct address.  The AMC has since done this 
and, after giving her time to respond, returned the file to the 
Board for further appellate consideration of her cause-of-death 
claim.





FINDINGS OF FACT

1.  The Veteran and the appellant were married in August 1971; 
they were still married, and cohabiting, at the time of his death 
in May 2004 from anoxic encephalopathy due to hyperkalemic arrest 
due to end-stage renal disease.

2.  The Veteran had no adjudicated service-connected disabilities 
at the time of his death.  

3.  The weight of the evidence is against finding that the 
Veteran's death was as a result of a service-connected 
disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the Veteran's death.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1(k). 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Regarding claims for Dependency and Indemnity Compensation (DIC) 
benefits, including for cause of death, § 5103A Veterans Claims 
Assistance Act (VCAA) notice must include:  (1) a statement of 
the conditions, if any, for which the Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate the claim based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant was sent VCAA notices in July 2004, March 2007, and 
April 2007.  These notices were not in compliance with Hupp 
because none specifically stated that the Veteran had no service-
connected disabilities at the time of his death.  However, the 
record reflects the appellant's understanding of this based on 
her pleadings (specifically, the arguments she has made) and 
filing his incomplete original application for service-connected 
benefits with her filing for derivative DIC benefits.  Actual 
knowledge is established by statements or actions by the claimant 
or representative demonstrating an awareness of what is necessary 
to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).

Moreover, on remand, the March and April 2007 letters from the 
AMC also advised the appellant of the type of evidence needed to 
substantiate her cause-of-death claim and explained what evidence 
VA was obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible for providing.  
38U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  


These notices also complied with Dingess, specifically as it 
concerns the downstream disability rating and effective date 
elements of her claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And since providing that VCAA notice, the 
AMC has readjudicated her claim in the November 2009 SSOC, 
including considering any additional evidence received in 
response to that additional notice.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating that 
a subsequent readjudication of the claim - including in a SSOC, 
after providing all necessary additional VCAA notice, effectively 
"cures" the inadequacy or incompleteness of the notice that was 
provided prior to the initial adjudication of the claim).

The Supreme Court of the United States also recently held in 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009), that the pleading 
party Appellant, not VA, has the evidentiary burden of proof in 
showing why a VCAA notice error in timing or content is 
prejudicial - meaning outcome determinative.  This holding of 
the Supreme Court overturned the lower Federal Circuit Court's 
holding in Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 
2007), that any error in a VCAA notice, concerning any element of 
a claim, is presumed prejudicial, and that VA then has the onus 
or burden of rebutting this presumption.  Here, the appellant and 
her representative have not alleged any prejudicial error in the 
VCAA notice she received (or did not receive, including in terms 
of the requirements set forth in Hupp).

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs) and the private treatment records from 
Hartford Hospital and Institute for Living indicated by the 
appellant.  The appellant also submitted a copy of his 
death certificate.  VA has done everything reasonably possible to 
assist her with her claim for death benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) - including, as 
mentioned, by remanding her claim in March 2007 and again in 
March 2010 for further development, rather than immediately 
deciding her claim.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not 
always require VA to assist the claimant in obtaining a medical 
opinion or examination for a DIC claim, but that it does require 
VA to assist a claimant in obtaining such whenever it is 
necessary to substantiate the DIC claim.  The Federal Circuit 
Court added that there was no duty to provide a VA opinion in a 
DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is 
explicitly limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by VA to 
a Veteran, and therefore does not pertain to a DIC claim.  Id.  
But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding 
that, in the context of a DIC claim, VA must also consider that 
38 U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).  In any event, in this particular case at hand, the 
Board's March 2007 remand was so VA could obtain a medical nexus 
opinion concerning the claim for death benefits.  And in 
obtaining this necessary medical comment and the information 
concerning the Veteran's additional service in the Army reserves, 
including on ACDUTRA and INACDUTRA, there was substantial 
compliance with the Board's March 2007 remand directives in 
further developing the claim.  Chest v. Peake, 283 Fed. App. 814 
(Fed. Cir. 2008).  See also Stegall v. West, 11 Vet. App. 268 
(1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 
AMC also, as requested in the Board's more recent March 2010 
remand, sent a copy of the November 2009 SSOC to the appellant's 
correct address.  So there was substantial compliance with that 
additional remand directive, as well.



II.  Service Connection for the Cause of the Veteran's Death

The appellant-widow alleges the Veteran developed several 
conditions following service, including persistently high blood 
pressure (hypertension), rectal cancer, and kidney problems, 
which eventually were primary or significant contributing factors 
in his death.  She further alleges that he was exposed to Agent 
Orange during his tour in Vietnam, which she believes could have 
initially caused one or more of these illnesses to manifest.  
However, for the reasons and bases discussed below, the Board 
instead finds that the weight of the competent and credible 
evidence of record is against these posited correlations, so her 
claim must be denied.

The law provides DIC for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of the 
Veteran's death.  See 38 C.F.R. § 3.312(c).  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.



It is recognized that there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was, itself, of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

The death certificate indicates the Veteran died in May 2004.  It 
lists his primary causes of death as anoxic encephalopathy, 
hyperkalemic arrest, and end-stage renal disease and lists a 
seizure disorder as being another condition contributing to 
death, but not resulting in the underlying cause.  Essentially 
this means his kidney disease caused potassium to build up in his 
bloodstream, which caused a heart attack and the heart attack 
stopped oxygen getting to his brain.  As the cardiac and brain 
dysfunction were the terminal complications of the kidney 
disease, to establish her entitlement to cause-of-death benefits, 
the appellant must somehow link the Veteran's death by way of his 
kidney disease to his military service, including either 
directly, presumptively, or secondarily to one of his service-
connected disabilities.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The Veteran's STRs, however, are unremarkable for any indications 
of kidney dysfunction, either in the way of a relevant subjective 
complaint (pertinent symptom, etc.) or objective clinical finding 
such as a relevant diagnosis.  His urinalysis at entry and 
separation were negative for sugar and albumin.  None of his 
treatment records show any complaints or treatment related to his 
kidneys.  As his STRs show no complaints, treatment or diagnosis 
of any kidney dysfunction, these records provide evidence against 
his widow-appellant's derivative 
cause-of-death claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

There also is no evidence of a malignant tumor (cancerous lesion) 
within one year of the Veteran's discharge from service, 
certainly not to the required compensable degree of at least 10-
percent disabling, to otherwise warrant presuming his cancer was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

Rather, the Veteran's post-service medical records show he first 
received a diagnosis of end-stage renal failure in March 1993, so 
some 22 years after his separation from active duty service.  
This 22-year lapse between the conclusion of his active duty 
military service and the onset of his symptoms and diagnosis 
provides additional evidence against his appellant-widow's 
derivative 
cause-of-death claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Additionally, the appellant has failed to show 
continuity of symptomatology during the many years since service 
to otherwise support service connection for kidney disease.  
Establishing continuity of symptomatology under 
38 C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third requirements to link a current disability, the 
first requirement, to service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  See also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  

The appellant, as mentioned, also has posed a theory that Agent 
Orange exposure in Vietnam may have caused the Veteran's later 
conditions.  A Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an herbicide 
agent, such as the dioxin in Agent Orange, unless there is 
affirmative evidence establishing that he or she was not exposed 
to any such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).



If a Veteran was exposed to Agent Orange during active military, 
naval, or air service, certain specified diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e).  

However, renal disease is not included amongst those conditions 
that are presumed incurred in service due to herbicide exposure.  
See 38 C.F.R. § 3.309(e).  See, too, Notice, 64 Fed. Reg. 59243 
(Nov. 2, 1999) (presumption of service connection based on 
exposure to herbicides not available for any condition for which 
it is not specifically determined such a presumption is 
warranted).  

But that notwithstanding, the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation, i.e., that his exposure to 
Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).  And it was primarily for this reason that the 
Board remanded this cause-of-death claim in March 2007, 
to request and obtain this necessary medical nexus opinion.

In October 2008, pursuant to this request, a VA medical examiner 
reviewed the Veteran's claims file for the pertinent medical and 
other history and concluded the Veteran's kidney disease was from 
uncontrolled hypertension and cocaine abuse.  The examiner 
determined that, neither the hypertension nor kidney disease 
manifested in service and were not related to service.  This 
examiner went on to explain that, neither the hypertension nor 
kidney disease was alternatively caused by Agent Orange exposure 
in service.  Since this examiner based his opinion on a thorough 
review of the record and reasoned analysis, not just data and 
conclusions, the Board finds this opinion constitutes compelling 
evidence against the claim for service connection for cause of 
death.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding 
that the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of reasons 
and bases if the expert fairly considered the material evidence 
seemingly supporting the claimant's position).

It further deserves mentioning that there is an express 
prohibition against granting service connection for disabilities 
or death that result from the abuse of drugs (like the cocaine 
mentioned here) or alcohol - if, as here, the claim was filed 
after October 31, 1990.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m), 3.301(d).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 31, 
1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 
10, 1998).

The Board also finds that, while appellant is competent to 
describe her observations of the Veteran's condition during the 
years since his military service ended, she is not also competent 
to ascribe these symptoms, etc., she noticed to the conditions 
that caused or contributed substantially or materially to his 
eventual death.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  
This is especially true when, as here, there is competent and 
credible medical evidence specifically discrediting this notion.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Therefore in weighing the evidence for the appellant's claim - 
her lay observations of the Veteran's condition for thirty years 
and her theory that Agent Orange caused his kidney disease, 
versus the evidence against her claim - the VA examiner's 
opinion that the kidney disease was unrelated to the Veteran's 
military service, the Board finds that the VA examiner's opinion 
is more probative.  Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death.  And as the preponderance of the evidence is against her 
claim, the doctrine of reasonable doubt is not for application, 
and her claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

The claim for service connection for the cause of the Veteran's 
death is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


